DETAILED ACTION
	This is in response to the Applicant's arguments and amendments filed on 02 September 2021 in which claims 2-13 are currently pending and claim 1 has been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The references listed in the Information Disclosure Statement, filed on 27 August 2021, 20 October 2022, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,108,665. 
Regarding claim 2, claim 1 of U.S. Patent No. 11,108,665 teaches a method for data communication between a first node and a second node over a data path coupling the first node and the second node.
receiving messages at the first node from the second node, including receiving messages indicative of successful and unsuccessful delivery of the messages transmitted from the first node to the second node as in the application corresponds to the limitation “receiving messages at the first … node to the second node” (claim 1 of U.S. Patent No. 11,108,665 lines 10-13);
maintaining an estimate of a rate at which loss events occur over the communication path based on the messages received from the second node, including: updating the estimate to incorporate a single loss event when one or more of the messages received from the second node indicate an unsuccessful delivery of a single packet to the second data node, and updating the estimate to incorporate a single loss event when one or more of the messages received from the second node indicate an unsuccessful delivery of a window of transmitted packets to the second data node as in the application corresponds to the limitation “maintaining an estimate of a rate … to the second data node” (claim 1 of U.S. Patent No. 11,108,665 lines 14-25);
dynamically adjusting a code rate or packet transmission rate of redundancy messages transmitted from the first node based on the estimate of the rate at which loss events occur as opposed to a rate of packet loss as in the application corresponds to the limitation “dynamically adjusting … rate of packet loss” (claim 1 of U.S. Patent No. 11,108,665 lines 26-29).
However, the claim(s) additionally recite(s) “determining one or more redundancy messages from data messages at the first node using an error correcting code; transmitting messages from the first node to the second node over the data path, the transmitted messages including the data messages and redundancy messages”. In removing the additional limitation(s), the scope of the claim(s) is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional limitation(s).
Regarding claim 3, claim 2 of U.S. Patent No. 11,108,665 teaches dynamically adjusting both the code rate and the packet transmission rate of redundancy messages transmitted from the first node (claim 2 of U.S. Patent No. 11,108,665 lines 5-7).
Regarding claim 4, claim 3 of U.S. Patent No. 11,108,665 teaches determining one or more redundancy messages from data messages at the first node using an error correcting code which is selected based at least in part on an estimated rate of loss events where a number of consecutive messages unsuccessfully delivered to the second data node in the window is less than a predetermined threshold (claim 3 of U.S. Patent No. 11,108,665 lines 1-6).
Regarding claim 5, claim 4 of U.S. Patent No. 11,108,665 teaches the error correcting code includes a burst error correcting code (claim 4 of U.S. Patent No. 11,108,665 lines 1-2).
Regarding claim 6, claim 5 of U.S. Patent No. 11,108,665 teaches selecting the error correcting code (claim 5 of U.S. Patent No. 11,108,665 lines 1-2).
Regarding claim 7, claim 6 of U.S. Patent No. 11,108,665 teaches selecting a burst error correcting code when the estimate of the rate at which loss events occur indicates loss bursts of up to a certain length in the window (claim 6 of U.S. Patent No. 11,108,665 lines 2-4).
Regarding claim 8, claim 7 of U.S. Patent No. 11,108,665 teaches a communication apparatus comprising a first device having an interface for passing messages to and from a second device over a communication path coupling the first device to the second device, the first device further comprising a communication controller configured to: receive messages at the first node from the second node, including receiving messages indicative of successful and unsuccessful delivery of the messages transmitted from the first node to the second node as in the application corresponds to the limitation “receive messages at the first node … to the second node” (claim 7 of U.S. Patent No. 11,108,665 lines 12-15);
maintain an estimate of a rate at which loss events occur over the communication path based on the messages received from the second node, including: updating the estimate to incorporate a single loss event when one or more of the messages received from the second node indicate an unsuccessful delivery of a single packet to the second data node, and updating the estimate to incorporate a single loss event when one or more of the messages received from the second node indicate an unsuccessful delivery of a window of transmitted packets to the second data node as in the application corresponds to the limitation “maintain an estimate of a rate … second data node” (claim 7 of U.S. Patent No. 11,108,665 lines 16-27);
dynamically adjust a code rate or packet transmission rate of redundancy messages transmitted from the first node based on the estimate of the rate at which loss events occur as opposed to a rate of packet loss as in the application corresponds to the limitation “dynamically adjust a code … of packet loss” (claim 7 of U.S. Patent No. 11,108,665 lines 28-31).
However, the claim(s) additionally recite(s) “determine one or more redundancy messages from data messages at the first node using an error correcting code; transmit messages from the first node to the second node over the data path, the transmitted messages including the data messages and redundancy messages”. In removing the additional limitation(s), the scope of the claim(s) is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional limitation(s).
Regarding claim 9, claim 8 of U.S. Patent No. 11,108,665 teaches dynamically adjusting both the code rate and the packet transmission rate of redundancy messages transmitted from the first node (claim 8 of U.S. Patent No. 11,108,665 lines 1-7).
Regarding claim 10, claim 9 of U.S. Patent No. 11,108,665 teaches determining one or more redundancy messages from data messages at the first node using an error correcting code, which is selected based at least in part on an estimated rate of loss events where a number of consecutive messages unsuccessfully delivered within the window to the second data node is less than a predetermined threshold (claim 9 of U.S. Patent No. 11,108,665 lines 1-6).
Regarding claim 11, claim 10 of U.S. Patent No. 11,108,665 teaches the error correcting code includes a burst error correcting code (claim 10 of U.S. Patent No. 11,108,665 lines 1-2).
Regarding claim 12, claim 11 of U.S. Patent No. 11,108,665 teaches select the error correcting code (claim 11 of U.S. Patent No. 11,108,665 lines 1-2).
Regarding claim 13, claim 12 of U.S. Patent No. 11,108,665 teaches selecting a burst error correcting code when the estimate of the rate at which loss events occur indicates loss bursts of up to a certain length in window (claim 12 of U.S. Patent No. 11,108,665 lines 2-5).
Claims 2, 4-8, 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,425,306. 
Regarding claim 2, claim 1 of U.S. Patent No. 10,425,306 teaches a method. 
receiving messages at the first node from the second node, including receiving messages indicative of successful and unsuccessful delivery of the messages transmitted from the first node to the second node as in the application corresponds to the limitation “receiving messages at the first … to the second node” (claim 1 of U.S. Patent No. 10,425,306 lines 10-13);
maintaining an estimate of a rate at which loss events occur over the communication path based on the messages received from the second node, including: updating the estimate to incorporate a single loss event when one or more of the messages received from the second node indicate an unsuccessful delivery of a single packet to the second data node, and updating the estimate to incorporate a single loss event when one or more of the messages received from the second node indicate an unsuccessful delivery of a window of transmitted packets to the second data node as in the application corresponds to the limitation “maintaining an estimate of a rate … the second data node” (claim 1 of U.S. Patent No. 10,425,306 lines 14-25); and 
dynamically adjusting a code rate or packet transmission rate of redundancy messages transmitted from the first node based on the estimate of the rate at which loss events occur as opposed to a rate of packet loss as in the application corresponds to the limitation “adjusting a rate of redundancy … events occur” (claim 1 of U.S. Patent No. 10,425,306 lines 26-28).
However, the claim(s) additionally recite(s) “determining one or more redundancy messages from data messages at the first node using an error correcting code; transmitting messages from the first node to the second node over the data path, the transmitted messages including the data messages and redundancy messages”, “adjusting the rate of redundancy messages transmitted from the first node based on the estimate of the rate at which loss events occur includes adjusting a ratio of the rate of redundancy messages transmitted from the first node to the estimate of the rate at which loss events occur”. In removing the additional limitation(s), the scope of the claim(s) is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional limitation(s).
Regarding claim 4, claim 2 of U.S. Patent No. 10,425,306 teaches determining one or more redundancy messages from data messages at the first node using an error correcting code which is selected based at least in part on an estimated rate of loss events where a number of consecutive messages unsuccessfully delivered to the second data node in the window is less than a predetermined threshold (claim 2 of U.S. Patent No. 10,425,306 lines 1-6).
Regarding claim 5, claim 3 of U.S. Patent No. 10,425,306 teaches the error correcting code includes a burst error correcting code (claim 3 of U.S. Patent No. 10,425,306 lines 1-2).
Regarding claim 6, claim 4 of U.S. Patent No. 10,425,306 teaches selecting the error correcting code (claim 4 of U.S. Patent No. 10,425,306 lines 1-2).
Regarding claim 7, claim 5 of U.S. Patent No. 10,425,306 teaches selecting a burst error correcting code when the estimate of the rate at which loss events occur indicates loss bursts of up to a certain length in the window (claim 5 of U.S. Patent No. 10,425,306 lines 1-4).
Regarding claim 8, claim 6 of U.S. Patent No. 10,425,306 teaches a communication apparatus comprising a first device having an interface for passing messages to and from a second device over a communication path coupling the first device to the second device, the first device further comprising a communication controller configured to: 
receive messages at the first node from the second node, including receiving messages indicative of successful and unsuccessful delivery of the messages transmitted from the first node to the second node as in the application corresponds to the limitation “receive messages at the first … to the second node” (claim 6 of U.S. Patent No. 10,425,306 lines 12-15); 
maintain an estimate of a rate at which loss events occur over the communication path based on the messages received from the second node, including: updating the estimate to incorporate a single loss event when one or more of the messages received from the second node indicate an unsuccessful delivery of a single packet to the second data node, and updating the estimate to incorporate a single loss event when one or more of the messages received from the second node indicate an unsuccessful delivery of a window of transmitted packets to the second data node as in the application corresponds to the limitation “maintain an estimate of a rate … the second data node” (claim 6 of U.S. Patent No. 10,425,306 lines 16-27); and 
dynamically adjust a code rate or packet transmission rate of redundancy messages transmitted from the first node based on the estimate of the rate at which loss events occur as opposed to a rate of packet loss as in the application corresponds to the limitation “adjusting a rate of redundancy … events occur” (claim 6 of U.S. Patent No. 10,425,306 lines 28-30).
However, the claim(s) additionally recite(s) “determining one or more redundancy messages from data messages at the first node using an error correcting code; transmitting messages from the first node to the second node over the data path, the transmitted messages including the data messages and redundancy messages”, “adjusting the rate of redundancy messages transmitted from the first node based on the estimate of the rate at which loss events occur includes adjusting a ratio of the rate of redundancy messages transmitted from the first node to the estimate of the rate at which loss events occur”. In removing the additional limitation(s), the scope of the claim(s) is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional limitation(s).
Regarding claim 10, claim 7 of U.S. Patent No. 10,425,306 teaches determining one or more redundancy messages from data messages at the first node using an error correcting code, which is selected based at least in part on an estimated rate of loss events where a number of consecutive messages unsuccessfully delivered within the window to the second data node is less than a predetermined threshold (claim 7 of U.S. Patent No. 10,425,306 lines 1-6).
Regarding claim 11, claim 8 of U.S. Patent No. 10,425,306 teaches the error correcting code includes a burst error correcting code (claim 8 of U.S. Patent No. 10,425,306 lines 1-2).
Regarding claim 12, claim 9 of U.S. Patent No. 10,425,306 teaches select the error correcting code (claim 9 of U.S. Patent No. 10,425,306 lines 1-2).
Regarding claim 13, claim 10 of U.S. Patent No. 10,425,306 teaches selecting a burst error correcting code when the estimate of the rate at which loss events occur indicates loss bursts of up to a certain length in window (claim 10 of U.S. Patent No. 10,425,306 lines 1-4).
Claims 2, 4, 8, 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,992,088. 
Regarding claim 2, claim 1 of U.S. Patent No. 9,992,088 teaches a method. 
receiving messages at the first node from the second node, including receiving messages indicative of successful and unsuccessful delivery of the messages transmitted from the first node to the second node as in the application corresponds to the limitation “receiving messages at the first … to the second node” (claim 1 of U.S. Patent No. 9,992,088 lines 14-17);
maintaining an estimate of a rate at which loss events occur over the communication path based on the messages received from the second node, including: updating the estimate to incorporate a single loss event when one or more of the messages received from the second node indicate an unsuccessful delivery of a single packet to the second data node, and updating the estimate to incorporate a single loss event when one or more of the messages received from the second node indicate an unsuccessful delivery of a window of transmitted packets to the second data node as in the application corresponds to the limitation “maintaining an estimate of a rate … the second data node” (claim 1 of U.S. Patent No. 9,992,088  lines 18-29); and
dynamically adjusting a code rate or packet transmission rate of redundancy messages transmitted from the first node based on the estimate of the rate at which loss events occur as opposed to a rate of packet loss as in the application corresponds to the limitation “adjusting a rate of redundancy … events occur” (claim 1 of U.S. Patent No. 9,992,088 lines 30-32).
However, the claim(s) additionally recite(s) “selecting an error correcting code, wherein selecting the error correcting code comprises selecting a combination of a burst error correcting code and an isolated error correcting code; determining one or more redundancy messages from data messages at the first node using the error correcting code; transmitting messages from the first node to the second node over the data path, the transmitted messages including the data messages and redundancy messages”, “adjusting the rate of redundancy messages transmitted from the first node based on the estimate of the rate at which loss events occur includes adjusting a ratio of the rate of redundancy messages transmitted from the first node to the second node based on the estimate of the rate at which loss events occur”. In removing the additional limitation(s), the scope of the claim(s) is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional limitation(s).
Regarding claim 4, claim 2 of U.S. Patent No. 9,992,088 teaches determining one or more redundancy messages from data messages at the first node using an error correcting code which is selected based at least in part on an estimated rate of loss events where a number of consecutive messages unsuccessfully delivered to the second data node in the window is less than a predetermined threshold (claim 2 of U.S. Patent No. 9,992,088 lines 1-6).
Regarding claim 8, claim 3 of U.S. Patent No. 9,992,088 teaches a communication apparatus.
receive messages at the first node from the second node, including receiving messages indicative of successful and unsuccessful delivery of the messages transmitted from the first node to the second node as in the application corresponds to the limitation “receive messages at the first … to the second node” (claim 3 of U.S. Patent No. 9,992,088 lines 16-19);
maintain an estimate of a rate at which loss events occur over the communication path based on the messages received from the second node, including: updating the estimate to incorporate a single loss event when one or more of the messages received from the second node indicate an unsuccessful delivery of a single packet to the second data node, and updating the estimate to incorporate a single loss event when one or more of the messages received from the second node indicate an unsuccessful delivery of a window of transmitted packets to the second data node as in the application corresponds to the limitation “maintain an estimate of a rate … the second data node” (claim 3 of U.S. Patent No. 9,992,088 lines 20-31); and
dynamically adjust a code rate or packet transmission rate of redundancy messages transmitted from the first node based on the estimate of the rate at which loss events occur as opposed to a rate of packet loss as in the application corresponds to the limitation “adjusting a rate of redundancy … events occur” (claim 3 of U.S. Patent No. 9,992,088 lines 32-34).
However, the claim(s) additionally recite(s) “selecting an error correcting code, wherein selecting the error correcting code comprises selecting a combination of a burst error correcting code and an isolated error correcting code; determining one or more redundancy messages from data messages at the first node using the error correcting code; transmitting messages from the first node to the second node over the data path, the transmitted messages including the data messages and redundancy messages”, “adjusting the rate of redundancy messages transmitted from the first node based on the estimate of the rate at which loss events occur includes adjusting a ratio of the rate of redundancy messages transmitted from the first node to the second node based on the estimate of the rate at which loss events occur”. In removing the additional limitation(s), the scope of the claim(s) is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional limitation(s).
Regarding claim 10, claim 4 of U.S. Patent No. 9,992,088 teaches determining one or more redundancy messages from data messages at the first node using an error correcting code, which is selected based at least in part on an estimated rate of loss events where a number of consecutive messages unsuccessfully delivered within the window to the second data node is less than a predetermined threshold (claim 4 of U.S. Patent No. 9,992,088 lines 1-6).
Allowable Subject Matter
Claims 2-13 would be allowed if the double patenting rejection are overcome. The cited prior art alone or in combination fail to teach or make obvious on the following when considered in combination with other limitations in the claim: “maintaining an estimate of a rate at which loss events occur over the communication path based on the messages received from the second node, including: updating the estimate to incorporate a single loss event when one or more of the messages received from the second node indicate an unsuccessful delivery of a single packet to the second data node, and updating the estimate to incorporate a single loss event when one or more of the messages received from the second node indicate an unsuccessful delivery of a window of transmitted packets to the second data node; and dynamically adjusting a code rate or packet transmission rate of redundancy messages transmitted from the first node based on the estimate of the rate at which loss events occur as opposed to a rate of packet loss” as recited in independent claims 2, 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        11/04/2022